Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [ING STATIONERY] December 2, 2008 EDGAR Ellen J. Sazzman Senior Counsel Division of Investment Management Office of Insurance Products U.S. Securities and Exchange Commission treet NE, Room 1580 Washington, DC 20549 Re: File Nos.: 333-85618; 811-07935 Separate Account NY-B CIK: 0001027285 Product Name: ING Empire Traditions FORM AW Dear Ms. Sazzman: Pursuant to Rule 477 under the Securities Act of 1933, we are writing to request withdrawal of the following post-effective amendments: PEA No. 29 filed on May 28, 2008 pursuant to rule 485(a)  SEC Accession No. 0000836687-08-000316 PEA No. 30 filed on August 13, 2008 pursuant to rule 485(b)(1)(iii)  SEC Accession No. 0000836687-08-000374 PEA No. 31 filed on September 12, 2008 pursuant to rule 485(b)(1)(iii)  SEC Accession No. 0000836687-08-000452 PEA No. 32 filed on October 10, 2008 pursuant to rule 485(b)(1)(iii)  SEC Accession No. 0000836687-08-000467 PEA No. 33 filed on November 6, 2008 pursuant to rule 485(b)(1)(iii)  SEC Accession No. 0000836687-08-000473 We have decided to no longer pursue the product changes originally contemplated. No securities were sold in connection with these amendments. Please call me if you have any questions or comments. Respectfully, /s/ John S. Kreighbaum John S. (Scott) Kreighbaum Counsel 1475 Dunwoody Drive ReliaStar Life Insurance Company of New York West Chester, PA 19380 Tel: (610) 425-3404 Fax: (610) 425-3520
